Citation Nr: 0333171	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2000, May 2001, and September 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).  The August 
2000 and May 2001 rating decisions denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  In the September 2001 rating decision, the RO granted 
the veteran service connection for PTSD and assigned a 50 
percent disability evaluation, effective September 1999.

The Board observes that the issue of entitlement to service 
connection for bilateral hearing loss was not certified for 
appeal to the Board.  Nonetheless, the Board finds that the 
veteran's appeal to the Board was timely filed and that the 
Board has jurisdiction over this issue.  In this regard, the 
Board notes that the veteran filed a notice of disagreement 
in June 2001 in response to the RO's May 2001 rating 
decision, and the RO issued a statement of the case on May 
30, 2002.  In July 2002, the veteran submitted a VA Form 21-
4138 (Statement in Support of Claim), received July 22, 2002, 
in which he indicated that he was writing "in response" to 
the May 2002 statement of the case regarding his bilateral 
hearing loss.  Thus, the Board construes the veteran's July 
2002 statement as an appeal to the Board of Veterans' 
Appeals.  Therefore, the Board will address the issue of 
entitlement to service connection for bilateral hearing loss.

In addition, the veteran, in a November 1999 statement, as 
well as in subsequent statements, appears to have also raised 
a claim of entitlement to service connection for Agent Orange 
exposure.  However, the record does not reflect any further 
development of this issue, or final adjudication on this 
matter.  Therefore, this issue is referred to the RO for 
appropriate action.




REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  In addition, the veteran 
claims entitlement to service connection for bilateral 
hearing loss.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.   The Board 
acknowledges that the RO, in a March 2001 letter, notified 
the veteran as to the provisions of the VCAA, the evidence to 
be provided by the veteran, and what evidence VA sought with 
respect to his claim of entitlement to service connection for 
bilateral hearing loss.  However, the Board notes that a 
recent appellate decision resulted in changes in VCAA 
notification provisions and that the RO's letter was 
insufficient for purposes of compliance with the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d. 1334 (Fed. Cir. 2003).  Furthermore, the 
Board observes that the RO, with respect to his claim for an 
increased initial disability evaluation for his PTSD, failed 
to inform the veteran of the evidence needed to substantiate 
his claim, the veteran's rights and responsibilities under 
the VCAA, and whose responsibility it would be to obtain 
evidence.  However, the Board cannot correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claims.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review and the Motion, the 
Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA.  

Moreover, VA medical records dated from July 1999 through 
July 2001, pertaining to the veteran's treatment for his 
PTSD, and from March 2002 to June 2002, pertaining to his 
bilateral hearing loss, are of record.  However, it is 
unclear from the evidence of record whether there are 
additional VA medical records available and there is no 
evidence that the RO attempted to obtain any additional 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claims for service connection of bilateral 
hearing loss and for an increased disability evaluation for 
PTSD, any additional medical records related to the veteran's 
treatment for his PTSD and bilateral hearing loss, from July 
2001 to the present, should be associated with the veteran's 
claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his PTSD.  The Board observes that the veteran was afforded 
VA examinations in June 2000 and January 2003 in connection 
with his claim for an increased disability evaluation for his 
PTSD, and that reports of those examinations are associated 
with the veteran's claims file.  Nevertheless, the 
examination reports do not include the clinical findings 
necessary to evaluate the veteran's PTSD, under the Schedule 
for Rating Disabilities.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  Likewise, the VA examination reports and 
VA treatment records create a question as to the veteran's 
disability picture.  In this regard, the Board notes that the 
veteran has been diagnosed with PTSD and a depressive 
disorder, as well as several other disorders, including 
chronic back pain, gastroesophageal reflux disease, and 
hyperlipidemia.  The June 2000 and January 2003 VA examiners 
appeared to be in agreement that there was no objective 
evidence that the veteran experienced looseness of 
association, incoherent speech, delusions, hallucinations, 
obsessions, or impaired judgment, but that the veteran 
experiences vague suicidal thoughts, depression, 
irritability, insomnia, and difficulty controlling his anger.  
The June 2000 VA examiner opined that the veteran's symptoms 
are secondary to the veteran's PTSD, as the symptoms of his 
depressive disorder and PTSD could not be distinguished, but 
the January 2003 VA examiner suggested that these symptoms 
were not necessary were indicative of the veteran's PTSD.  
Also, treatment records and the VA examination report listed 
the veteran's Global Assessment of Functioning (GAF) score as 
varying from 45 to 62, without an explanation as to the 
disparities between the assigned GAF scores.  In short, it is 
unclear from the evidence of record whether the veteran's GAF 
scores and symptomatology are manifestations attributed to 
his service-connected PTSD or to his other nonservice- and 
service-connected disorders.  The Board cannot render an 
informed decision concerning the level of disability caused 
by the veteran's service-connected psychiatric disability in 
the absence of specific medical information regarding 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's PTSD, and to clarify the GAF 
scores assigned to the veteran's service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, severity, and etiology of the veteran's bilateral 
hearing loss.  In this regard, the Board notes that the 
veteran has been treated since at least March 2002 for 
bilateral sensorineural hearing loss, and that the veteran 
now uses hearing aids.  However, there is no audiological 
evaluation of record demonstrating that the veteran has 
hearing loss cognizable for VA purposes under the provisions 
of 38 C.F.R. § 3.385.  Similarly, the veteran submitted a 
statement in November 1999 in which he asserted that he 
worked with artillery while in service, without the use of 
protective earplugs.  Therefore, the Board finds that the 
veteran should be afforded a VA examination in order to 
determine the nature, severity, and etiology of the veteran's 
bilateral hearing loss, including whether this disorder is 
causally or etiologically related to his service.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claims for a disability evaluation in 
excess of 50 percent for PTSD and for 
service connection of bilateral hearing 
loss.  The RO should then obtain any 
referenced records.  All new evidence 
and/or arguments must be associated with 
the veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
PTSD and bilateral hearing loss.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to the 
veteran's complete medical records from 
the Dayton, Ohio VA Medical Center, from 
July 2001 to the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. § 4.125-4.130 Diagnostic Code 
9411 (2003).  The examining physician 
should review the claims file, conduct 
all indicated evaluations and studies, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
address the following matters, providing 
a medical rationale for all conclusions 
and opinions.  The examiner is also 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected PTSD.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment.  The 
examiner should provide a rationale that 
discusses relevant objective 
symptomatology and manifestations of the 
veteran's PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD, for the entire appeal 
period.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annual, between 
September 1999 and the present, including 
all significant variations.  The examiner 
is requested to provide a complete 
rationale for all opinions offered.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded a physical 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, severity, and 
etiology of his bilateral hearing loss.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is also 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran 
currently has hearing loss recognizable 
for VA purposes pursuant to the 
provisions of 38 C.F.R. § 3.385.  If so, 
the examiner should also offer an opinion 
as to whether the veteran's bilateral 
hearing loss is causally or etiologically 
related to the veteran's service and any 
acoustic trauma that the veteran reports 
he was exposed to during service, taking 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
The examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record. Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

5.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



